Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 May 2, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS RREEF Global Infrastructure Fund (the “Fund”), a series of DWS Global/International Fund, Inc. (the “Corporation”) (Reg. Nos. 033-05724, 811-04670) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 96 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”), do not differ from those contained in the Amendment, which is the most recent Amendment to such Registration Statement and was filed electronically on April 29, 2011. Please direct any comments or questions on this filing to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:Adam Schlichtmann, Esq., Ropes and Gray
